DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to the communication(s) filed on 01/22/2021.  Claims 14-29, of which claim 14 is independent, were pending in this application and are considered below.

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

Priority
	Acknowledgment is made of the Applicant's indication of National Stage entry from the PCT Application No. PCT/EP2018/070200, filed 07/25/2018.
Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 03/25/2021 have been considered and made of record by the examiner.

Drawings
	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

"A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628,631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). "When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art." Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001) (claim to a system for setting a computer clock to an offset time to address the Year 2000 (Y2K) problem, applicable to records with year date data in "at least one of two-digit, three-digit, or four-digit" representations, was held anticipated by a system that offsets year dates in only two-digit formats). See also MPEP § 2131.02. "The identical invention must be shown in as complete detail as is contained in the … claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology  910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). Note that, in some circumstances, it is permissible to use multiple references in a 35 U.S.C. 102 rejection. See MPEP § 2131.01. ("(A) Prove a primary reference contains an "enabled disclosure;" (B) Explain the meaning of a term used in the primary reference; or (C) Show that a characteristic not disclosed in the reference is inherent."). 

	Claims 14-19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by U.S. Patent Application Publication No. US 2017/0116568 to Pleis (see IDS submitted on 03/25/2021).

Regarding claim 14, Pleis discloses a receiving assembly for receiving a shipment (Fig. 4; ¶[0025]), the receiving assembly being configured to be used in an opening of a building so as to provide access to a room of the building (delivery receptacle 11 in Figs 1, 2 and 4), the receiving assembly comprising: 
a housing assembly (delivery receptacle 11 in Figs 1, 2 and 4) which comprises at least one guide assembly (actuator 17 in Fig. 2; ¶[0021]), the housing assembly being configured to define, together with a part of the room of the building (Fig. 4), a housing chamber (interior volume 41 in Fig. 1); 
at least one door member (gates 15 in Figs. 1 and 4) which is movably mounted in the at least one guide assembly (¶[0020]); 
a drive device which is configured to drive the at least one door member (Fig. 3: gate actuator); 
a control device which is configured to control the drive device (microprocessor 31 of control circuit 30 in Fig. 3); and 
at least one first sensor (camera 33 in Fig. 3) which is configured to cooperate with the control device and to exchange electronic authorization information (¶[0022]) so that, in a first position of the at least one door member, the opening of the building is closed, and in a second position of the at least one door member, the opening of the building is open and the access to the room of the building is closed (¶[0023]: If the drone is recognized, the microprocessor 31 will cause the gate actuator 32 to automatically move the gates of the delivery receptacle to an open configuration so that the drone may deposit the package into the delivery receptacle...the microprocessor 31 must send a signal to unlock the gate lock 35 prior to the gate actuator 32 being operated to open the gates; ¶[0024]: the drone may send a signal to the delivery receptacle indicating that the delivery is complete, at which point the control circuit 30 will operate the gate actuator 32 to seal the opening. The gate lock 35 can also then be automatically locked to prevent the delivery receptacle from being opened; ¶[0025]: The delivery receptacle 11 provides a selectively openable gate 15, 16 into the user's residence so that packages can be deposited directly into the building)

Regarding claim 15, Pleis discloses as stated above. Pleis also discloses wherein the (delivery receptacle 11 in residence 50 in Fig. 4).

Regarding claim 16, Pleis discloses as stated above. Pleis also discloses wherein the housing assembly further comprises at least two side portions (gates 15 and 16 of delivery receptacle 11 in Fig. 4 connected to the two sides of frame 13 of the open upper end 14 of housing 40 of the receptacle 11; ¶[0017]).

Regarding claim 17, Pleis discloses as stated above. Pleis also discloses wherein the housing assembly further comprises a bottom portion which is configured to connect the at least two side portions to each other (gates 15 and 16 of delivery receptacle 11 in Fig. 4 connected to the two sides of frame 13 of the open upper end 14 of housing 40 of the receptacle 11; ¶[0017]).

Regarding claim 18, Pleis discloses as stated above. Pleis also discloses wherein the at least one first sensor exchanges the electronic authorization information via at least one of a Bluetooth signal, a GSM signal, a NFC signal, an RFID signal, and an electronic radio signal (¶[0022]: The control circuit 30 comprises a wireless transceiver 34 adapted to wirelessly communicate with a drone in proximity thereto).

Regarding claim 21, Pleis discloses as stated above. Pleis also discloses wherein the at least one guide assembly is configured as a frame assembly (¶[0021]: an actuator 17 is provided wherein a first end 19 of the actuator 17 is pivotally affixed to the frame 12 and a second end 18 of the actuator 17 is pivotally affixed to a gate 15).

Regarding claim 22, Pleis discloses as stated above. Pleis also discloses wherein the frame assembly comprises a first frame portion, a stationary second frame portion, and a hinge assembly via which the first frame portion is pivotable relative to the stationary second frame portion (¶[0021]: The actuator 17 is adapted to extend in length, and as the actuator 17 extends, the door 15 rotates outward from the frame 12 into an open configuration, which exposes the opening so that a drone can deposit a package into the opening ... The actuator 17 is configured so as to move the gates 15 between an opened and closed configuration).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a rigid approach demanding express teachings, suggestions and motivations to combine prior art teachings. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395, 97 (US 2007). The rationale supporting a conclusion of obviousness should be made explicit for  at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections are not limited to showing the obviousness of solutions to the problems Applicant was trying to solve. Id. at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary purposes and fit prior art teachings together like a puzzle. Id. A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a reasonable expectation of success. Id. 

	Claims 19-20 and 23-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2017/0116568 to Pleis (see IDS submitted on 03/25/2021).

Regarding claim 19, Pleis discloses as stated above, except for expressly teaching wherein the control device is configured to have an internet connection. However, Pleis discloses the control device is configured to have a wireless connection (¶[0022]: The control circuit 30 comprises a wireless transceiver 34 adapted to wirelessly communicate with a drone in proximity thereto). One of the ordinary skill understand that the wireless transceiver  could be configured to use an internet connection to communicate. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use the well-known internet connection with the system of  Pleis to reach at the claimed invention with a reasonable expectation of success, because such a combination would have represented the combination of known techniques through conventional manners to provide predictable and expected results.

Regarding claims 20 and 23-25, Pleis discloses as stated above, except for expressly teaching wherein the at least one door member comprises at least one closing edge protector in the form of a contact strip or a light barrier; and a second sensor as a monitoring sensor for the housing chamber, wherein the second sensor is an infrared sensor, an ultrasonic sensor or a ToF sensor; and a third sensor which is configured to detect the first position of the at least one door member; and a fourth sensor which is configured to detect the second position of the at least one door member. However, the above-mentioned additional features merely define one of several straightforward possibilities which the skilled person would select, depending on the circumstances, in order to solve the problem posed. Furthermore, such features appear to present no KSR, to reach at the claimed invention with a reasonable expectation of success.

Regarding claim 26, Pleis discloses as stated above, except for expressly teaching wherein the at least one door member is configured as a sectional door. Official Notice is taken that using sectional door is well known and expected in the art (see for instance UK Patent Application No. GB 2366597 to Wigley, whom disclose a sectional garage door in drawing No. 2). Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate such known technique to modify the system of Pleis to arrive at the claimed invention based on the common general knowledge with a reasonable expectation of success.

	Claims 27-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2017/0116568 to Pleis in view of UK Patent Application No. GB 2366597 to Wigley (see IDS submitted on 03/25/2021).

Regarding claim 27, Pleis discloses as stated above, except for expressly teaching further comprising: a flexible catch member.

Wigley, in the same field of endeavor, discloses a flexible catch member (net or mesh enclosure in Figs 1-4 of drawing no. 1; net or screen in Figs 2 and 4 of drawing no. 2). It is desirable to accommodate separately various shaped and sized deposited item. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use teaching of Wigley to modify the system and method of Pleis in order to use mesh to securely fixe around the opening and fashion to accommodate separately various shaped and sized deposited items, as suggested by Wigley (lines 9-11 of page 2).

Regarding claim 28, Pleis discloses as stated above, except for expressly teaching wherein the flexible catch member is a net. 

Wigley, in the same field of endeavor, discloses the flexible catch member is a net (net or mesh enclosure in Figs 1-4 of drawing no. 1; net or screen in Figs 2 and 4 of drawing no. 2). It is desirable to accommodate separately various shaped and sized deposited item. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use teaching of Wigley to Pleis in order to use mesh to securely fixe around the opening and fashion to accommodate separately various shaped and sized deposited items, as suggested by Wigley (lines 9-11 of page 2).

Regarding claim 29, Pleis discloses as stated above, except for expressly teaching at least one pretensioning member which is configured to fasten the flexible catch member to the housing assembly.

Wigley, in the same field of endeavor, discloses pretensioning member to fasten the flexible catch member to the housing assembly (lines 33-36 of page 3: To prevent entry around the sides of the mesh or screen this could be designed with a flexible return affixed to the jambs of the door). It is desirable to accommodate separately various shaped and sized deposited item. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use teaching of Wigley to modify the system and method of Pleis in order to use mesh to securely fixe around the opening and fashion to accommodate separately various shaped and sized deposited items, as suggested by Wigley (lines 9-11 of page 2).

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered 

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the 

/Nader Bolourchi/
Primary Examiner, Art Unit 2631